230 F.2d 955
Saro A. DE FIOREv.UNITED STATES of America.
No. 5085.
United States Court of Appeals Tenth Circuit.
September 6, 1955.

Appeal from the United States District Court for the District of Colorado.
Fred T. Tanquary, Pueblo, Colo., for appellant.
Donald E. Kelley, U. S. Atty., and Robert Swanson, Asst. U. S. Atty., Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, HUXMAN, Circuit Judge, and SAVAGE, District Judge.
PER CURIAM.


1
Dismissed on court's motion, for failure of appellant diligently to prosecute.